Supreme Court of Florida
                                  ____________

                                 No. SC18-1172
                                 ____________

                              GARY LAWRENCE,
                                 Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  June 11, 2020

PER CURIAM.

      Gary Lawrence appeals an order summarily denying his second successive

motion for postconviction relief, which was filed under Florida Rule of Criminal

Procedure 3.851.1 We affirm the denial of relief.

      In 1995, Lawrence was convicted of the first-degree murder of Michael

Finken, conspiracy to commit murder, auto theft, and petty theft. Lawrence v.

State, 698 So. 2d 1219, 1221 (Fla. 1997). He was sentenced to death for Mr.

Finken’s murder, and on direct appeal, we affirmed Lawrence’s convictions and

sentences. Id. at 1222. His death sentence became final on January 20, 1998,


      1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
when the United States Supreme Court denied certiorari review. See Lawrence v.

Florida, 522 U.S. 1080 (1998). We denied habeas relief and affirmed the denial of

Lawrence’s initial postconviction motion in Lawrence v. State, 831 So. 2d 121,

137 (Fla. 2002). We also affirmed the denial of Lawrence’s successive

postconviction motion seeking relief under Hurst v. Florida, 136 S. Ct. 616 (2016),

and Hurst v. State, 202 So. 3d 40 (Fla. 2016), receded from in part by State v.

Poole, 45 Fla. L. Weekly S41 (Fla. Jan. 23, 2020), clarified, 45 Fla. L. Weekly

S121 (Fla. Apr. 2, 2020). Lawrence v. State, 236 So. 3d 240, 240-41 (Fla. 2018).

      In 2018, Lawrence filed a second successive postconviction motion claiming

that he is intellectually disabled. We conclude that Lawrence’s argument lacks

merit. As this Court stated in Phillips v. State, 45 Fla. L. Weekly S163, S165-67

(Fla. May 21, 2020); Hall v. Florida, 572 U.S. 701 (2014), does not apply

retroactively. Therefore, Lawrence is not entitled to relief.

      Accordingly, we affirm the postconviction court’s summary denial of

Lawrence’s intellectual disability claim.

      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, and MUÑIZ, JJ., concur.
LABARGA, J., concurs in result with an opinion.
COURIEL, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.




                                         -2-
LABARGA, J., concurring in result.

          This Court has consistently affirmed the denial of relief in cases where the

defendant failed to timely raise an intellectual disability claim based on Atkins v.

Virginia, 536 U.S. 304 (2002). See Bowles v. State, 276 So. 3d 791, 794-95 (Fla.

2019); Harvey v. State, 260 So. 3d 906, 907 (Fla. 2018); Blanco v. State, 249 So.
3d 536, 537 (Fla. 2018); Rodriguez v. State, 250 So. 3d 616, 616 (Fla. 2016).

Similarly, Lawrence did not timely seek relief under Atkins, and I agree with the

majority that he is not entitled to relief.

          However, I strongly disagree with the majority’s reliance on its decision in

Phillips v. State, 45 Fla. L. Weekly S163 (Fla. May 21, 2020) (holding that Hall v.

Florida, 572 U.S. 701 (2014), is not to be retroactively applied, and receding from

Walls v. State, 213 So. 3d 340 (Fla. 2016)). Consequently, I can only concur in the

result.

An Appeal from the Circuit Court in and for Santa Rosa County,
     David Rimmer, Judge - Case No 571994CF000397XXAXMX

Robert S. Friedman, Capital Collateral Regional Counsel, Stacy Biggart and
Matletha Bennette, Assistant Capital Collateral Regional Counsel, Northern
Region, Tallahassee, Florida,

          for Appellant

Ashley Moody, Attorney General, and Janine D. Robinson, Assistant Attorney
General, Tallahassee, Florida,

          for Appellee



                                              -3-
Billy H. Nolas, Chief, Capital Habeas Unit, Office of the Federal Public Defender,
Northern District of Florida, Tallahassee, Florida,

      for Amicus Curiae




                                       -4-